Citation Nr: 1208981	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-34 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 2008, for the grant of service connection for CAD.  

2.  Entitlement to an initial higher disability rating for coronary artery disease (CAD) rated 30 percent disabling from January 29, 2008, and 60 percent from June 9, 2011.  

3.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II (DM).  

4.  Entitlement to a higher disability rating for peripheral neuropathy (PN) of the right lower extremity, initially evaluated as noncompensable from January 29, 2008, 20 percent disabling from December 3, 2010, to May 19, 2011, and 30 percent disabling from May 20, 2011.  

5.  Entitlement to a higher disability rating for PN of the left lower extremity, initially evaluated as noncompensable from January 29, 2008, 20 percent disabling from December 3, 2010, to May 19, 2011, and 30 percent disabling from May 20, 2011.  

6.  Entitlement to a total disability rating due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a November 2011 statement of the case (SOC), the RO addressed claims classified as entitlement to earlier effective dates prior to May 20, 2011, for ratings in excess of 30 percent for PN of the right and left lower extremities.  These issues (classified as claims for earlier effective dates) were developed for appellate consideration by the Board.  However, review of this SOC, to include the RO's analysis, as well as the Veteran's statements reflecting his intent, suggests that the claims classified as earlier effective date claims for a 30 percent rating for PN are actually claims for ratings in excess of those currently assigned for these service-connected conditions. 


Given the above history, which includes both earlier effective date claims and staged ratings for the Veteran's PN of the lower extremities, the Board has combined/recharacterized the claims so as to best reflect the Veteran's intent when filing the appeals and also to best reflect the RO's analysis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, the Board will address whether a compensable rating for PN is warranted prior to December 3, 2010, (in other words, at an earlier effective date), whether a rating in excess of 20 percent is warranted from December 3, 2010, to May 19, 2011, or if a rating in excess of 30 percent is warranted from May 20, 2011.  It is specifically noted that the Veteran did not claim that an earlier effective date was warranted for the establishment of service connection for PN of the lower extremities.  Rather, that he should have been granted a 30 percent rating from an earlier date.  See November 2011 VA FORM 9.  


FINDINGS OF FACT

1.  On January 29, 2008, the Veteran filed his first claim for service connection for disabilities; that claim also encompassed a claim for service connection for CAD.  

2.  Prior to June 9, 2011, CAD was manifested by left ventricular hypertrophy, cardiomegaly, and dilated left atrium.  

3.  Beginning June 9, 2011, CAD was manifested by (estimated) metabolic equivalents (METs) greater than 3 but less than 5, due to dyspnea, fatigue, angina, and dizziness.  There was no evidence of cardiac hypertrophy or dilatation and chest X-ray showed normal heart size.  

4.  Throughout the period in question, the Veteran's DM has been treated with oral medication or insulin and a restricted diet but does not require regulation of activities.  

5.  The preponderance of the evidence dated from January 29, 2008, through December 2, 2010, shows that the Veteran's right and left PN of the lower extremities symptomatology more closely approximated mild, incomplete paralysis.  

6.  The preponderance of the evidence dated from December 3, 2010, through May 19, 2011, does not show that the Veteran's right or left PN of the lower extremities symptomatology more closely approximated severe, incomplete paralysis.  

7.  The preponderance of the evidence dated from May 20, 2011, forward, does not show that the Veteran's right or left PN of the lower extremities symptomatology more closely approximated complete paralysis.  

8.  The Veteran's service-connected disabilities are CAD, rated at 60 percent; PN of the right lower extremity, rated at 30 percent; PN of the left lower extremity, rated at 30 percent; DM, rated at 20 percent; and tinnitus, rated at 10 percent.  The combined evaluation for these disabilities is 90 percent.  As such, the minimum schedular criteria for a TDIU are met.  

9.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 29, 2008, for the grant of service connection for CAD have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 3.114, 3.816 (2011).  

2.  The criteria for a higher initial rating for CAD in excess of 30 percent prior to June 9, 2011, and in excess of 60 percent therefrom, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.104, Diagnostic Code (DC) 7005 (2011).  

3.  The criteria for entitlement to an initial rating in excess of 20 percent for DM have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.119, DC 7913 (2011).  

4.  For the period from January 28, 2008, through December 2, 2010, the criteria for initial disability ratings of 10 percent for PN of the right or left lower extremities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8621 (2011).  

5.  For the period from December 3, 2010, through May 19, 2011, the criteria for initial disability ratings in excess of 20 percent for PN of the right or left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.124a, DC 8621 (2011).  

6.  For the period from May 20, 2011, the criteria for initial disability ratings in excess of 30 percent for PN of the right or left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.124a, DC 8621 (2011).  

7.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in February 2008, April 2008, September 2008, March 2011, April 2011, June 2011, and November 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, increased ratings, and individual unemployability, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in numerous letters, to include correspondence dated in September 2008, June 2011, and November 2011.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.


Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In cases in which claims for higher evaluations arise out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

Entitlement to an effective date earlier than January 29, 2008, for the grant of service connection for CAD.

Background and Analysis

The Veteran is seeking an effective date earlier than January 29, 2008, for his service-connected CAD.  Upon review of the record and applicable law, the Board finds that an earlier effective date is not warranted.  

Generally, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise, the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(b)(2) (2011).  

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. § 3.114(a) (2011).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1) (2011).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3) (2011).  

Effective August 31, 2010, ischemic heart disease (IHD) was added to the list of disorders for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service.  IHD includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The term IHD does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD.  See 38 C.F.R. § 3.309(e) Note 3; 75 Fed. Reg. 53202.  

In this case, the RO determined that the Veteran's claim for service connection for DM was received on January 29, 2008.  He filed a claim for heart disease in March 2008.  

The Veteran's claim was clearly pending before VA on August 31, 2010.  As such, the liberalizing law linking IHD to herbicide exposure applies to his claim.  And, as a result, the RO granted service connection for IHD in an April 2011 rating decision.  The effective date assigned was the date that the Veteran filed his initial claim for benefits.  That date was January 29, 2008.  There is nothing in the record to suggest that the Veteran filed a claim prior to that date.  As the liberalizing law went into effect on August 31, 2010, the Board finds the effective date assigned for service connection for CAD to be a generous interpretation of the regulations.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); 38 C.F.R. § 3.114(a) (2011).  An effective date earlier than that assigned for service connection for CAD is not warranted.  


Entitlement to a higher disability rating for CAD rated 30 percent disabling prior to June 9, 2011, and 60 percent therefrom.  

Background

Post service private treatment records reflect diagnosis of CAD in February 2006.  They also reflect control of this condition through medications.  Additional testing in March 2006, to include echocardiogram and electrocardiogram, revealed evidence of left ventricular hypertrophy.  The findings were also consistent with a small anteroseptal apical wall motion abnormality consistent with a prior infarction.  Echocardiography report dated in September 2010 showed mild to moderately dilated left atrium, moderately increased left ventricular wall thickness, and an ejection fraction of greater than 55 percent.  Chest X-ray in September 2010 indicated normal heart size.  However, there was evidence of some cardiomegaly and increased hilar markings.  Subsequently dated private X-ray in November 2010 indicated normal heart size.  

VA Disability Benefits Questionnaire for Ischemic Heart Disease in March 2011 did not find evidence of IHD.  

Analysis

Service connection was granted for CAD as related to Agent Orange exposure in an April 2011 rating decision.  This grant was based on the recent addition of IHD to the list of disabilities recognized as being related to herbicide exposure.  See the 2010 regulatory amendments adding IHD to the list of presumptively service-connected disease for veterans who served in Vietnam, under Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).  A 30 percent rating was assigned.  

The RO rated the disability under 38 C.F.R. § 4.104, DC 7005, which provides for a 30 percent rating when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent raging is warranted when there is more than one episode of acute congestive heart failure (CHF) in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for CAD resulting in chronic CHF; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

For the period prior to June 9, 2011, given that the evidence showed left ventricular hypertrophy, cardiomegaly, and dilated left atrium, it is concluded that the 30 percent disability rating assigned is proper for the period in question.  The evidence of record simply does not suggest that a higher rating of 60 percent is warranted as more than one episode of acute congestive heart failure in the past year was not indicated, nor does the record reflect a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ejection fraction of 30 to 50 percent.  

When the Veteran's heart was examined by VA on June 9, 2011, it did not appear that he had a diagnosis of IHD based on documented evidence of anteroseptal wall motion difficulties and a likely previous infarction in approximately 2006.  He had not had a history of CHF.  No exercise testing was performed and an estimated cardiac workload capacity of greater than 3 to 5 METs was provided by the examiner.  There was no evidence of cardiac hypertrophy or dilatation, and echocardiography report in May 2011 revealed a left ventricular ejection fraction of 60 to 65 percent.  

Given that the evidence showed an estimated cardiac workload capacity of greater than 3 to 5 METs, the RO determined that a 60 percent rating was warranted for CAD as of June 9, 2011.  The Board agrees.  As noted above, DC 7005 provides for a 60 percent rating if there is workload of greater than 3 METs but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Such is shown here.  A higher rating of 100 percent is not warranted, however, because there is no CHF, or cardiac workload capacity of 3 METs or less.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation for CAD higher than 30 percent prior to June 9, 2011, and in excess of 60 percent thereafter.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of CAD that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to CAD is contemplated by the Schedule.  The assigned schedular evaluations are, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to CAD is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


Entitlement to an initial rating in excess of 20 percent for DM.

Background

Historically, service connection for DM was granted upon rating decision in August 2008, and a 20 percent rating was assigned, effective January 29, 2008.  This evaluation was based on private and VA records dated in 2006 and 2007 which showed treatment through oral medication and a restricted diet.  This satisfied the criteria for a 20 percent rating pursuant to DC 7913.  

Subsequently dated VA records reflect treatment for DM with the use of insulin and diet restrictions.  For example, see VA outpatient record dated in 2011.  Specifically, it is noted that upon examination in July 2011, the Veteran reported that his blood sugar varied with activity.  He said that he got the "shakes," felt disoriented, and lightheaded, 3 to 5 times per week, and would drink orange juice and eat some candy to control his blood sugar levels.  He worked 30 to 35 hours per week as a greeter at Walmart.  A VA addendum dated in September 2011 reflects that a VA examiner tried to telephone the Veteran to obtain additional information regarding his DM.  However, there was no answer.  The examiner indicated that based on a review of recent records, there appeared to be no episodes of ketoacidosis or hypoglycemia requiring hospitalization.  He did not appear to have any restriction or regulations of activities.  He mowed his yard and did some home remodeling.  He was on a diet as indicated by the fact that he had had a nutrition appointment for review of diet as it related to his diabetes.  

Analysis

Diabetes is evaluated pursuant to DC 7913.  A rating of 20 percent is assigned when the Veteran requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  An evaluation of 40 percent is assigned when the Veteran requires insulin, a restricted diet, and regulation of his or her activities.  An evaluation of 60 percent is assigned where the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned when the Veteran requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under DC 7913.  See DC 7913, note (1).

The Board finds that the evidence is against the claim for an initial rating for DM in excess of 20 percent.  The Veteran is not limited in his activities.  To the contrary, his clinical records show that he continues to be employed and works around the house.  Quite simply, the medical evidence of record does not show that the Veteran's DM has medically required restriction of occupational and recreational activities at any time during the appeal period and actually provides evidence against such a finding, outweighing the Veteran's contentions.  As such, the claim for a rating in excess of 20 percent for DM under DC 7913 must be denied.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 20 percent for DM.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of DM that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to DM is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to DM is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current rating assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

Entitlement to higher disability ratings for PN of the right and lower extremities, both initially evaluated as noncompensable from January 29, 2008, 
as 20 percent disabling from December 3, 2010, through May 19, 2011, 
and as 30 percent disabling from May 20, 2011.

Background

Service connection for PN of the right and left lower extremities associated with DM, type II, was granted upon rating decision in August 2008.  Post service records show treatment for DM for which service connection is in effect.  VA treatment records from April 2008 show that examination of the extremities was normal.  Neurological exam in regard to motor and sensory abilities was also found to be within normal limits.  When examined by VA in June 2008, the Veteran reported burning in both feet.  This condition was helped by the taking of Lyrica.  Examination revealed no evidence of sensation changes.  However, the examiner noted that the Veteran took medication for his condition which had helped.  

Private and VA records from 2008 through 2010 show treatment for the Veteran's neuropathy of the lower extremities, to include that he continued to take medication for his symptoms.  Physical examination findings in these private treatment records reflect that his neurological elements were grossly intact.  

When examined by VA on December 3, 2010, the Veteran was able to ambulate without difficulty.  He said that he was forced to sit down for 15 minutes out of every 2 hours because his feet became painful.  He also experienced swelling, numbness, and tingling.  These symptoms were present on a daily basis.  He also reported that he could walk about 100 years before he had to sit down.  

On physical exam, the Veteran showed sensation loss with light touch and monofilament testing about the left lower leg and foot.  Pinprick testing also showed a dramatic decrease from below the knees down to his toes.  Motor functioning was 5 out of 5 or normal.  In addition, there was no muscle wasting or muscle loss noted and no skin changes.  The VA examiner reported the degree of impairment caused by the Veteran's PN as mild to moderate because he had difficulty standing for long periods of time or walking long distances.  

The VA examiner stated that the Veteran appeared to have a combination of neuralgia and neuritis, but that it was impossible to decipher which of these was more causative.  The examiner also stated that the Veteran's condition affected the plantar nerves of both feet and likely the peroneal nerves of both lower extremities.  

VA outpatient treatment records in early 2011 reflect treatment for various conditions, to include his DM.  On May 20, 2011, it was noted that both lower legs were swelled.  This had been present for 10 days.  Exam showed pitting edema and mild crackles bibasilar.  

Additional VA examination was conducted on July 8, 2011.  At that time, there was moderate to severe sensory loss in the lower legs.  Physical examination showed a severe decrease in sensation from the knees down.  The VA examiner indicated that the Veteran's neuropathy appeared to be severe in both lower extremities with constant numbness and tingling from the knees down.  


Analysis

In this case, the Veteran has been diagnosed with peripheral neuropathy of the external popliteal nerve of both lower extremities.  These service-connected disabilities are rated pursuant to 38 C.F.R. § 4.124a, DC 8621, which evaluates impairment resulting from neuritis of the external popliteal nerve.  

Specifically, pursuant to DC 8621, complete paralysis with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot loss, adduction weakened; anesthesia covers entire dorsum of foot and toes is assigned a 40 percent rating.  38 C.F.R. § 4.124a (2011), DC 8621 (2011).  

Severe incomplete paralysis is assigned a 30 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating.  Mild incomplete paralysis is assigned a 10 percent rating.  Id. 

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Having reviewed the foregoing, the Board concludes that for the period from January 29, 2008, through December 2, 2010, the evidence reflects mild symptoms associated with external popliteal nerve paralysis.  Specifically, it is noted that in June 2008, the Veteran reported burning in both feet that was bothersome enough that he was on Lyrica for his symptoms.  While this medication had helped, it is the Board's conclusion that the Veteran's symptoms at this time represented mild, but not moderate, symptoms that correlate with the assignment of a 10 percent rating for this period.  Thus, the noncompensable ratings for PN of the right and left lower extremities have been increased to 10 percent ratings for the period from January 29, 2008, through December 2, 2010.  All reasonable doubt was resolved in the Veteran' favor in reaching these determinations.  

At the time of VA examination on December 3, 2010, there was some sensation loss with light touch and monofilament testing about the left lower leg and foot.  Pinprick testing also showed a dramatic decrease from below the knees down to his toes.  While motor functioning was normal, the VA examiner reported the degree of impairment caused by the Veteran's PN was mild to moderate, mainly because the Veteran had difficulty standing for long periods of time or walking long distances.  

The Board finds that for the period from December 3, 2010, through May 19, 2011, the currently assigned 20 percent ratings for PN of each of the lower extremities are proper.  It is noted that the December 2010 examiner described the Veteran's PN impairment as mild to moderate which, arguably, corresponds with a 20 percent rating which calls for a 20 percent rating for moderate symptoms.  

Subsequently dated VA records beginning on May 20, 2011 reflect further deterioration in the Veteran's PN symptoms.  It was at that time, pitting edema was noted in both lower extremities.  At the time of the next VA examination in July 2011, the examiner described a dramatic decrease from below the knees down in pinprick testing.  Also, there was some sensation loss with light touch and monofilament testing about the left lower leg and foot.  

The Board finds that for the period from May 20, 2011, forward, the currently assigned 30 percent ratings for PN of each of the lower extremities are proper.  It is noted that the June 2011 examiner noted severe symptoms associated with the Veteran's PN.  Such symptoms correspond with the currently assigned 30 percent ratings for the bilateral PN of the lower extremities.  As severe symptoms, with marked muscle atrophy, are not demonstrated, ratings in excess of 30 percent are not warranted for PN of the right and left lower extremities.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of those assigned above regarding PN of the right or left lower extremity.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Schedule for the disabilities reveals that the schedular criteria encompass all symptoms of PN that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability levels and symptomatology, the Veteran's disability picture due to PN is contemplated by the Schedule.  The assigned schedular evaluations are, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to PN of the lower extremities is entirely encompassed within the criteria specified in the rating schedule, and the disabilities are not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, for the claims that were granted, all reasonable doubt was resolved in the Veteran' s favor.  As for those claims for increased ratings for PN that were denied, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims that were denied.   


Entitlement to a TDIU.

Background and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 18 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran is service connected for multiple disabilities, namely CAD, rated at 60 percent disabling; right lower extremity peripheral neuropathy, rated at 30 percent disabling; left lower extremity peripheral neuropathy, rated at 30 percent disabling; DM, rated at 20 percent disabling; and tinnitus, rated at 10 percent disabling.  The combined evaluation for these disabilities is 90 percent.  As such, the minimum schedular criteria for a TDIU are met.  

With regard to whether the Veteran's service-connected disabilities render him unemployable, the medical evidence of record contains treatment records from 2004.  The evidence reflects significant limitations as a result of his various service-connected disabilities.  For example, upon December 2010 VA examination for his peripheral neuropathy of the lower extremities, he said that he avoided excessive walking or standing.  It was noted that he had to sit about 15 minutes out of every 2 hours because of pain in his feet.  He also experienced swelling, numbness, and some tingling.  He could walk about 100 yards before he had to sit down.  

As already noted, the Veteran is on insulin and a restricted diet as a result of his DM, and he has substantial CAD as reflected in the 60 percent disability rating assigned (although residuals of this condition appear to be minimal).  It is noted, however, that the clinical records reflect that the Veteran continues to be employed as a greeter at Walmart as reported on VA examination in July 2011.  At that time, it was noted that he worked 30 to 35 hours per week.  In a September 2011 report, it was noted that he also mowed the grass and did some remodeling jobs around his house.  

The Board is of the opinion that based upon the evidence of record, the Veteran is not entitled to a TDIU at this time.  In this regard, competent credible medical evidence of record reflects that the Veteran's service-connected disabilities, either acting alone or in concert, do not cause the Veteran to be unemployable.  He has been employed during the entire appeal period and recently it was noted that he was working 30 to 35 hours per week.  It is clear from the medical records that the Veteran experiences some significant occupational effects from the peripheral neuropathy in his lower extremities.  Specifically, it is noted that he finds it painful to stand on his feet for extended periods of time.  However, it appears that he is able to sit or take a break when necessary at this current place of employment.  None of the numerous VA examinations reflects that the Veteran is unable to secure gainful employment as a result of his service-connected disabilities.  In sum, the Veteran has never submitted any medical evidence, nor does the medical evidence of record show, that his service-connected disabilities render him unemployable.  Instead, the evidence shows that they have a mild to significant effect on his employability, but they do not render him unemployable.  In fact, he continues to be gainfully employed.  

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, persuasive evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than January 29, 2008, for the grant of service connection for CAD is denied.  

Entitlement to an initial rating in excess of 30 percent for CAD prior to June 9, 2011, and in excess of 60 percent therefrom, is denied.  

Entitlement to an initial rating in excess of 20 percent for DM is denied.   

Entitlement to an initial 10 percent rating for PN of the right lower extremity is warranted for the period from January 29, 2008, through December 2, 2010, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to an initial disability rating for PN of the right lower extremity, higher than 20 percent from December 3, 2010, through May 19, 2011, or higher than 30 percent from May 20, 2011, is denied.  

Entitlement to an initial 10 percent rating for PN of the left lower extremity is warranted for the period from January 29, 2008, through December 2, 2010, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to an initial disability rating for PN of the left lower extremity, higher than 20 percent from December 3, 2010, through May 19, 2011, or higher than 30 percent from May 20, 2011, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


